Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, SEQ ID NO: 1 (inhibitor of LPL) and SEQ ID NO: 5 (transduction domain) in the reply filed on 9/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 15-20, 22 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2021.

Status of the Claims
Claims 1, 5-11, 15-20, 22 and 24-27 are pending in this application.
Claims 11, 15-20, 22 and 24-27 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1 and 5-10 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a composition for inhibiting bone resorption comprising an inhibitor of LPL, wherein the inhibitor comprises a peptide comprising an N-terminal fragment, or a variant thereof, of LPL.
When referring to the N-terminal fragment of LPL, or to the variant, the specification does not provide any structural attributes.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A 
Here, the specification fails to describe what part of the sequence correlates with the required activity. The specification does not describe which portion (or variant) of LPL is necessary to retain the desired activity (i.e. to inhibit bone resorption).          
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the peptide can be any N-terminal fragment of LPL, or a variant thereof.
However, the specification fails to provide a representative number of examples for said N-terminal fragment of LPL, or a variant thereof. 
The specification provides only 5 specific examples (SEQ ID NOs: 1-4 and 34), which share the common sequence M-A-R-G-(S or A)-V-(S or A)-D-E-E.
The specification does not provide any example of the claimed variant.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
	Therefore, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genera (i.e. “an N-terminal fragment” and “a variant thereof”). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagi et al. (JPH08119991A).
With respect to claims 1 and 5, Hagi et al. teach an inhibitor of LPL comprising R-Met-Ala-Arg-Gly-Ser-(X)n-R’ (para [0012]), wherein X is Val-Ser-Asp-Glu-Glu (para [0014]), which corresponds to instantly claimed SEQ ID NO: 1
Hagi et al. further teach a pharmaceutical formulation (i.e. a composition) comprising the peptide (para [0037]).

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morley (Int J Cell Biol. 2012; 2012: 935173) as evidenced by Campbell et al. (Retrovirology 2009, 6:50).
With respect to claims 1 and 6-7, Morley teaches “[a] synthetic peptide derived from residues 2–19 of the N-terminus of LPL was fused at the carboxy terminus to the HIV tat protein, which enabled spontaneous translocation of the LPL peptide across the cell membrane” (page 3, right column, 2nd para).
nd para). Therefore, the peptide must have necessarily been in a composition.
With respect to claim 8, it is noted that, as evidenced by Campbell et al., the HIV tat protein comprises the sequence RKKRRQRRRPP (page 2, right column, 3rd para), which corresponds to instantly claimed SEQ ID NO: 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (Int J Cell Biol. 2012; 2012: 935173) in view of Hagi et al. (JPH08119991A), as evidenced by Campbell et al. (Retrovirology 2009, 6:50).
The teachings of Morley with respect to claims 1 and 6-8 have been discussed above.
Morley does not teach the peptide is selected from SEQ ID NOs: 1-4 and 34.
The teachings of Hagi et al. have been discussed above.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the LPL peptide of Morley for the LPL peptide of Hagi et al.
tat protein to enable spontaneous translocation of the LPL peptide across the cell membrane.

Claims 1, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagi et al. (JPH08119991A) in view of Tautzenberger et al. (Biomaterials 32 (2011) 1706e1714).
The teachings of Hagi et al. with respect to claims 1 and 5 have been discussed above.
Hagi et al. further teach that overproduction of IL-1 cause various diseases such as inflammation, allergy, autoimmune disease (rheumatoid arthritis, systemic lupus erythematous, etc.), endotoxic shock, and bone metabolism disorder (paras [0003], [0016]).
Hagi et al. do not teach a nanoparticle encapsulating the inhibitor.
Tautzenberger et al. teach that phosphonate-functionalised nanoparticles did not affect osteoclast formation and activity either directly or indirectly, suggesting that they could provide a promising tool for the development of particle-based treatments for anti-resorptive therapies (abstract).
Tautzenberger et al. also teach “[T]he expression and secretion of pro-inflammatory cytokines (IL-6, IL-1b) by osteoclasts and osteoblasts and the expression of osteoclast-regulating genes (M-CSF, OPG, RANKL) in osteoblasts were similarly not significantly affected (abstract).

The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because the invention of Hagi et al. relates to the treatment of diseases such as rheumatoid arthritis (characterized by rapid bone resorption), and Tautzenberger et al. teach the development of particle-based treatments for anti-resorptive therapies.

Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morley (Int J Cell Biol. 2012; 2012: 935173) in view of Tautzenberger et al. (Biomaterials 32 (2011) 1706e1714).
The teachings of Morley with respect to claims 1 and 6-8 have been discussed above.
Morley further teaches that LPL was found to localize with the actin aggregates during the early process of bone resorption (page 6, left column, 2nd para).
Morley does not teach a nanoparticle encapsulating the inhibitor.
Tautzenberger et al. teach that phosphonate-functionalised nanoparticles did not affect osteoclast formation and activity either directly or indirectly, suggesting that they could provide a promising tool for the development of particle-based treatments for anti-resorptive therapies (abstract).

It would have been obvious to one of ordinary skill in the art to encapsulate the inhibitor of Morley with phosphonate-functionalised nanoparticles because Tautzenberger et al. teach that phosphonate-functionalised nanoparticles: 1) do not affect the expression and secretion of pro-inflammatory cytokines by osteoclasts and osteoblasts; and 2) do not affect osteoclast formation and activity.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because Morley teaches that LPL is involved in the early process of bone resorption, and Tautzenberger et al. teach the development of particle-based treatments for anti-resorptive therapies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658